EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend the first paragraph of the specification as follows:
This application is a 35 U.S.C. Q 371 U.S. National Phase entry of International Application No. PCT/US2018/037445, now WO 2018/232059, entitled "Electric-Powered, Closed-Loop, Continuous- Feed, Endothermic Energy-Conversion Systems and Methods" having an international filing date of June 14, 2018, which claims the benefit of U.S. Provisional Patent Application Serial No. 62/5 19,213 filed June 14, 2017, the entire disclosures of which are incorporated herein by reference.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Karanikas (US 2014/0262728 A1).
	Regarding claim 1, Karanikas discloses a system for converting energy comprising: a controller (PLC, 20); a reactor (reactor tube, 22) having inner walls operated by the controller; an auger (25) in the reactor (reactor tube, 22), the auger (25) adapted to rotate in contact with the inner walls of the reactor (reactor tube, 22); and a heater (30) surrounding the reactor (reactor tube, 22) and the auger (25) (see Abstract; figures 1-7; and paragraphs 0005-0007 and 0016-0039).

Claim 2-21 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774